 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnthony and Karney Scioscia d/b/a Home & Indus-trial Disposal Service and Fanwood DisposalService and Teamsters Local 945 a/w Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Peti-tioner. Case 22-RC-8600February 3, 1983DECISION AND DIRECTIONPursuant to a Stipulation for Certification UponConsent Election approved by the Acting RegionalDirector for Region 22 on September 4, 1981, anelection by secret ballot was conducted on Septem-ber 30, 1981, under his direction and supervisionamong the employees in the appropriate unit. Atthe conclusion of the election, the parties were fur-nished with a tally of ballots which showed thatthere were approximately 11 eligible voters andthat 11 ballots were cast, of which 6 were for, and5 against, the Petitioner. There were no challengedor void ballots. Thereafter, the Employer timelyfiled objections to the election.Pursuant to Section 102.69 of the National LaborRelations Board's Rules and Regulations, Series 8,as amended, the Regional Director conducted aninvestigation and, on October 28, 1981, issued andduly served on the parties his Report on Objec-tions. He recommended that the Employer's twoobjections be overruled in their entirety. Thereaf-ter, the Employer timely filed exceptions to theRegional Director's report.Upon the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The labor organization involved claims to rep-resent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employ-er within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4. The parties stipulated, and we find, that thefollowing employees of the Employer constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct:All drivers and helpers employed by the Em-ployer at its Plainfield, New Jersey location,excluding all mechanics, office clerical em-ployees, guards and supervisors as defined inthe Act.5. The Board has considered the entire record inthis proceeding, including the Employer's objec-tions, the Regional Director's report, and the Em-266 NLRB No. 22ployer's exceptions and brief, and hereby adoptsthe Regional Director's findings and recommenda-tions only to the extent consistent herewith. 'The Employer alleged in Objection 1, in perti-nent part, that an official of the Petitioner madethreatening statements to employees approximatelyI hour before the election. In support of this objec-tion, the Employer proffered evidence indicatingthat an agent of the Petitioner threatened employ-ees that if anyone helped the Employer in a strike,they would be "made an example of," and addedthat, during the Petitioner's last strike, the Petition-er had a talk with an individual who "worked bothsides of the fence," and the individual was "still inthe hospital."2Citing Hickory Springs Manufactur-ing Company,3the Acting Regional Director con-cluded that the alleged statements involving strikeswere, prima facie, unobjectionable, noting that:"[T]hreats made by a union which relate past orpossible future conduct of the union are insufficientto set aside an election. For an election to be setaside, the Board has held, threats made by a unionmust be directed to the outcome of the electionand not toward certain [actions] taken previouslyor speculation as to what will occur in the future."In Hickory Springs, union officials allegedly madeor adopted numerous statements, including the fol-lowing, which purported to illustrate the type oftreatment employees could reasonably expect ifthey opposed the union during a strike: if therewere a strike and anyone crossed the line, theyshould be "taken out and have the dog-beat outof them"; in the event of a strike, if companytrucks were caught on the road, there were lots ofteamsters and anyone pulling a load would findthemselves in a gully; anyone who crossed the linewould "get it"; if there was any stomping done, he(the speaker) would be in the middle of it. Afterconsidering these alleged remarks, the Board, inHickory Springs,4concluded:None of the above statements allegedlymade or adopted by the union officials in-volves any threat, or even hint of threat, to-wards employees based on how they wouldvote in the upcoming election. Thus the re-L In the absence of exceptions thereto, we adopt, pro forma, the Re-gional Director's recommendations that the portion of Objection I re-garding the housing of other employers' trucks, and Objection 2, be over-ruled.2 After the election, the Petitioner's agent allegedly stated that thereare "five guys against us that we have to watch out for." Since this state-ment was alleged to have been made after the election, we agree with theActing Regional Director that it could not have had any impact on theelection and, therefore, cannot constitute grounds for setting the electionaside.a 239 NLRB 641 (1978), affd. in the summary judgment proceeding247 NLRB 1208 (1980), enf. denied 645 F.2d 506 (5th Cir. 1981).4 239 NLRB at 641.100 HOME & INDUSTRIAL DISPOSAL SERVICEmarks neither relate to events surrounding orconcerning the election nor were they calcu-lated to coerce employees to vote for the Peti-tioner.5 It is also clear from the context of theremarks that they did not relate to a possiblestrike before the election but were madewholly in reference to some unspecified timein the future after the Petitioner became theemployees' bargaining representative and astrike was called.6In short, the alleged re-marks assumed union representation at thetime the threatened action would occur.a Indeed, such statements would more likely have the oppositeeffect, if any at all, on employees who eschew violence.' There is not the slightest hint that the Petitioner or the em-ployees intended to engage in a strike prior to the election.The Board reasoned that there was "little if anylikelihood of the statements having any immediatecoercive impact on the employees and the electionresults."5In refusing to enforce the Board's Order, thecourt of appeals observed:"Men judge what others will do on given occa-sions by their prior actions and, less reliably,doubtless, by their statements about their in-tended future actions. So they assess what kindof folk they are dealing with and how thosefolk are likely to react if crossed. Even the im-plicit threat of a club or pistol on the hip,without more, may be sufficient to influencesignificantly the conduct of those who are castin company with the bearer. In short, wereject the view that such pervasive threats ofviolence as these can be said, in effect as amatter of law, not to have created a coerciveatmosphere sufficient to contaminate the elec-tion because they were merely conditionalones.Consistent with the position taken by the circuitcourt, we believe it unrealistic to conclude that aunion agent's threats of bodily harm, damage topersonal property, or the like, cannot, as a matterof law, impact on an election merely because thethreat in question is couched in terms of possiblefuture conduct. Such an approach does not takeinto account the tendency of such threats to have asubstantial and destructive effect on free and opencampaign discussion, as well as freedom of choiceat the polling place itself. A campaign environmentin which a union threatens that violent repercus-sions will ensue, should employees choose tooppose it in the future, is one in which there is sub-' 239 NLRB at 642.' 645 F.2d at 510. Accord: Loose Leaf Hardware v. NL.R.B., 666 F.2d1036 (6th Cir. 1981).stantial likelihood that employees will be inhibitedfrom expressing their actual views, and is surelyone which jeopardizes the integrity of the electionprocess. It can hardly be gainsaid that an employeefaced with union threats of personal injury willthink twice before pinning on a "vote no" buttonor passing out antiunion literature. A union can, bystilling the voices of just a few employees whooppose it, successfully paint a false picture of itssupport among the electorate and thereby influencethe votes of those employees who find themselvesundecided. Such threats may well have an addi-tional indirect effect on other workers who mighthave been swayed against the union, had the voicesof all employees been heard. Moreover, in anygiven case, depending on the number, nature, andseverity of the threats involved, some employeeswho are either uncertain, or otherwise opposed tothe union, will likely be inclined to opt for thesafety of capitulation and decide to cast their lotwith the union-the secrecy of the ballot box not-withstanding. Accordingly, Hickory Springs Manu-facturing Company, Inc., is hereby overruled.7We cannot conclude, as a matter of law, that ifthe threats alleged herein were made, the tenor,effect, and contingent nature of which were similarto those in Hickory Springs, they were so remote asto have had no effect on the election. To the con-trary, we find that the allegations in Objection Ipertaining to union threats of violent reprisals forrefusing to cooperate with the Petitioner during astrike, if found to be true, constitute grounds forsetting aside the election.In this connection we note that the unit of ap-proximately 11 employees was small and, thoughnot controlling, that the election was decided by asingle vote. Allegedly, the conduct occurred on theEmployer's property within an hour of the elec-tion. Responsibility, according to the Employer,did not lie with an overzealous employee, but withan official of the Union itself. The union official, asnoted previously, allegedly threatened that anyonewho helped the Employer in a strike would be"made an example of." Rather than leave it tochance whether employees would take his remarksseriously, the evidence adduced by the Employerindicates that the official punctuated his threat withhistorical fact, i.e., an individual who refused to toethe line during the Union's last strike was "still inI In overruling Hickory Springs, we return to the approach taken bythe Board in Provincial House. Inc., 209 NLRB 215-216 (1974), whereinthe Board stated that threats of picket line violence in the future "[createthe] impression that the Union could, and would, resort to whatevermeans-lawful or unlawful-[which] might be required effectively to ex-ercise its power over employees. We do not believe that threats of thiskind of raw exercise of power are consistent with the atmosphere neces-sary for the conduct of a free and fair election."101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hospital." Inherent in statements such as theseis the simple, unambiguous message that opposingthe Union could be a very dangerous course foremployees to pursue. If made, these statementswould have destroyed the conditions for a free andfair election. Therefore, we will direct that the por-tion of Objection 1, which alleged that the Peti-tioner made threatening statements to employeesconcerning the violent ramifications associatedwith employees' refusing to cooperate with itduring a strike, be set for hearing.DIRECTIONIt is hereby directed that a hearing be heldbefore a duly designated hearing officer for thepurpose of receiving evidence to resolve the por-tion of Objection 1 pertaining to the Petitioner's al-leged threats of violent reprisals against employeeswho refuse to cooperate with it during a strike.IT IS FURTHER DIRECTED that the hearing officerdesignated for the purpose of conducting suchhearing shall prepare and cause to be served on theparties a report containing resolutions of the credi-bility of witnesses, findings of fact, and recommen-dations to the Board as to the disposition of saidportion of Objection 1. Within the time prescribedby the Board's Rules and Regulations, any partymay file with the Board in Washington, D.C., eightcopies of exceptions thereto. Immediately upon thefiling of such exceptions, the party filing the sameshall serve a copy thereof on each of the other par-ties and shall file a copy with the Regional Direc-tor. If no exceptions are filed thereto, the Boardwill adopt the recommendations of the hearing offi-cer.IT IS FURTHER DIRECTED that the above-entitledmatter be, and it hereby is, referred to the RegionalDirector for Region 22 for the purpose of arrang-ing such hearing, and that said Regional Directorbe, and he hereby is, authorized to issue noticethereof.MEMBER JENKINS dissenting:The majority overrules Hickory Springs,8wherethe Board held that threats which are not directedat the outcome of an election did not warrant set-ting aside the election. Relying on that decision,the Regional Director overruled the Employer'sobjection that alleged threats by the Petitioner in-terfered with the election in this case.The Employer asserted that the Petitioner'sagent had threatened that anyone helping the Em-ployer in a strike would be "made an example."s Hickory Springs Manufacturing Company, 239 NLRB 641.The same agent purportedly added that during itslast strike the Petitioner had a talk with an individ-ual who "worked both sides of the fence" and was"still in the hospital." The Regional Director con-cluded that these statements were not directed atthe election and, therefore, were not a sufficientbasis, as a matter of law, to set aside the election.The majority baldly asserts that a union's impliedthreat of violence in the problematical event of astrike, at some future time, after a yet unconsum-mated and hypothetical union victory, and a stillmore remote and conjectural failure to honor thatstrike, creates a "substantial likelihood that employ-ees will be inhibited from expressing their actualviews, and ... jeopardizes the integrity of the elec-tion process." I reject that assertion.I refuse to join in the majority's blind leap offaith. I cannot equate rhetoric directed toward aunion's ability to prevent strikebreaking, in theevent of an election victory and a subsequentstrike, with threats aimed at securing an electionvictory in the first place. The bridge between thetwo is nothing more than the majority's will that itshould be so. That is not enough, and is in markedcontrast to their disregard for protecting our elec-toral process evidenced by their decisions in Mid-land National Life Insurance Company, 263 NLRB127 (1982), and Affiliated Midwest Hospital Incorpo-rated d/b/a Riveredge Hospital, 264 NLRB 1094(1982), to repudiate the Board's role in policingelection misrepresentations and jealously guardingits neutral image.It is a disservice and inaccurate to assert that em-ployees tilt at windmills and shy at shadows. Em-ployees are fully as capable of distinguishing be-tween a present threat to personal safety and blus-tering campaign talk aimed at bolstering a union'simage of its ability to bring effective pressure tobear against an employer in the event of a unionvictory and a possible subsequent strike. Principlesof criminal law recognize this ability to distinguishsuch remote and conditional blusters from presentthreats, and hold them to constitute no provocationof or defense to unlawful conduct which they al-legedly induce. As we noted in Hickory Springs,supra, an employee made genuinely afraid by aunion's claim to violent propensities during strikeswould avoid the risk by voting against the union inthe anonymity of the Board's secret-ballot election.To hold that elections may be set aside on this ten-uous, conjectural basis lacks logical support.I continue to adhere to the sound principles ofHickory Springs and I would certify the Petitioneras the representative in this case.102